Decisions of the Nebraska Court of Appeals
976	22 NEBRASKA APPELLATE REPORTS



                  In   re I nterest of
                                     Trenton W. et al.,
                       children under 18 years of age.
                       State of Nebraska, appellee, v.
                         Richard W., appellant, and
                             Susan W., appellee.
                                     ___ N.W.2d ___

              Filed June 16, 2015.     Nos. A-14-841 through A-14-845.

 1.	 Juvenile Courts: Appeal and Error. An appellate court reviews juvenile cases
      de novo on the record and reaches its conclusions independently of the juvenile
      court’s findings.
 2.	 Constitutional Law: Due Process. The determination of whether the procedures
      afforded an individual comport with due process is a question of law.
 3.	 Juvenile Courts: Parental Rights: Notice. The factual allegations of a petition
      seeking to adjudicate a child must give a parent notice of the bases for seeking
      to prove that the child is within the meaning of Neb. Rev. Stat. § 43-247(3)(a)
      (Supp. 2013).
 4.	 Juvenile Courts: Constitutional Law: Due Process. In the context of both
      adjudication and termination hearings, procedural due process includes notice
      to the person whose right is affected by the proceeding; reasonable opportu-
      nity to confront and cross-examine adverse witnesses and present evidence on
      the charge or accusation; representation by counsel, when such representation
      is required by the Constitution or statutes; and a hearing before an impar-
      tial decisionmaker.
 5.	 Parental Rights. Adjudication is a crucial step in proceedings possibly leading to
      the termination of parental rights.
 6.	 Parental Rights: Constitutional Law: Due Process. Parents have a fundamental
      liberty interest at stake, and the State cannot adjudicate a child except by proce-
      dures which meet the requisites of the Due Process Clause.
 7.	 Statutes: Appeal and Error. Absent a statutory indication to the contrary, an
      appellate court gives words in a statute their ordinary meaning.
 8.	 Juvenile Courts: Jurisdiction: Proof. At the adjudication stage, in order for
      a juvenile court to assume jurisdiction of a minor child under Neb. Rev. Stat.
      § 43-247(3)(a) (Supp. 2013), the State must prove the allegations of the petition
      by a preponderance of the evidence, and the court’s only concern is whether the
      conditions in which the juvenile presently finds himself or herself fit within the
      asserted subsections of § 43-247.
  9.	 ____: ____: ____. While the State need not prove that the juvenile has actually
      suffered physical harm, at a minimum, the State must establish that without inter-
      vention, there is a definite risk of future harm.
10.	 Juvenile Courts: Judgments: Jurisdiction. Once a child is adjudicated under
      Neb. Rev. Stat. § 43-247 (Supp. 2013), both custodial parents are within the
      jurisdiction of the court, even if the adjudication is based upon the acts of only
      one parent.
         Decisions  of the Nebraska Court of Appeals
	              IN RE INTEREST OF TRENTON W. ET AL.	977
	                      Cite as 22 Neb. Ct. App. 976

  Appeals from the County Court for Boone County: Stephen
R.W. Twiss, Judge. Reversed and remanded for further
proceedings.
    Ted M. Lohrberg for appellant.
  Jeffrey C. Jarecki, of Jarecki Law, P.C., L.L.O., for appellee
Susan W.
   Jeffrey M. Doerr, of Law Offices of Jeffrey M. Doerr, guard-
ian ad litem.
    Moore, Chief Judge, and Irwin and Riedmann, Judges.
    Riedmann, Judge.
                      INTRODUCTION
   Richard W. appeals, and Susan W. attempts to cross-appeal,
from the order of the county court, sitting as a juvenile court,
which adjudicated their five minor children within the meaning
of Neb. Rev. Stat. § 43-247(3)(a) (Supp. 2013). Because we
find that there was insufficient evidence to support the adju-
dications based upon the actions of Richard, we reverse the
judgment of the juvenile court adjudicating the children on that
basis and remand the cause for further proceedings.
                       BACKGROUND
   Richard and Susan are the natural parents of five minor
children: Jasmine W., born in 2001; Emily W., born in 2003;
Ashlee W., born in 2004; Trenton W., born in 2007; and Bella
W., born in 2012. On May 8, 2014, the State filed petitions to
adjudicate each of the minor children under § 43-247(3)(a).
The petitions alleged that Richard and Susan neglected or
refused to provide proper subsistence, education, or other care
necessary for the health, morals, or well-being of the children;
that the children were in a situation dangerous to life or limb
or injurious to their health and morals; and that the children
lacked proper parental care by reason of the fault or habits of
Richard and Susan. The petitions did not contain any specific
factual allegations to support the general allegations stated
above and were not accompanied by an affidavit.
   Decisions of the Nebraska Court of Appeals
978	22 NEBRASKA APPELLATE REPORTS



   The same day the petitions for adjudication were filed, how-
ever, the State filed motions for temporary custody which were
accompanied by an affidavit. It alleged that three of the minor
children were left in a motel room without adult supervision
on May 7, 2014; that there was concern Richard and Susan
were abusing prescription drugs and alcohol and failing to
provide appropriate care for the children; and that the family
had been involved with Child Protective Services in Tennessee
before moving to Nebraska. Both parents entered a denial
to the allegations. An adjudication hearing was held, during
which the following evidence was adduced:
   Richard and Susan moved with their children from the
State of Tennessee to Albion, Nebraska, in early April 2014.
Susan enrolled the children in school immediately. The family
moved in with Susan’s sister, Sheryl B., where they planned
to live temporarily until they could obtain their own housing.
On May 5, however, they were asked to leave Sheryl’s home
due to conflict between Susan and Sheryl. Richard and Susan
had no other relatives in Albion, so they arranged to stay three
nights—May 5 through 7—at a local motel where Richard
was working.
   On May 7, 2014, Ginger Buhl-Jorgensen, an investigator
with Child Protective Services in Nebraska, traveled to Albion
to investigate a report she had received expressing concern
for the children due to prescription drug and alcohol abuse
by Richard and Susan. Buhl-Jorgensen began her investiga-
tion by researching the history of the family, which included
contacting the State of Tennessee. She was advised that Child
Protective Services in Tennessee had two open investigations
concerning the family and had attempted to open a case before
the family left the state.
   Buhl-Jorgensen was accompanied by Albion police offi-
cer Joe Predmore to the children’s school, where they made
contact with Trenton and Emily. After learning that Jasmine
and Ashlee were absent from school that day, Buhl-Jorgensen
and Officer Predmore proceeded to the motel where the fam-
ily was staying. They located 12-year-old Jasmine, 9-year-old
Ashlee, and 18-month-old Bella in the family’s motel room,
        Decisions  of the Nebraska Court of Appeals
	             IN RE INTEREST OF TRENTON W. ET AL.	979
	                     Cite as 22 Neb. Ct. App. 976

but no adults were present. The children advised them that
their parents had gone to court.
   While Buhl-Jorgensen and Officer Predmore were there
interviewing the children, Richard called the motel room to
check on them. Richard spoke to Buhl-Jorgensen on the tele-
phone at that time. He explained that he had accompanied
Susan to her court appearance that morning in the Antelope
County Courthouse in Neligh, Nebraska, and that he was cur-
rently walking back to Albion. When asked why Jasmine and
Emily were not in school that day, Richard advised that he and
Susan could not take Bella to court with them, so they decided
to keep Jasmine and Ashlee home from school to take care of
Bella. Buhl-Jorgensen asked Richard about his ability to pay
for additional nights at the motel or any other plans for living
accommodations for the family, to which Richard stated that
he would “figure it out.” He did not indicate whether he had
any financial resources to obtain housing past May 7, 2014.
However, Susan testified that they had already made arrange-
ments for Richard and the children to stay with a friend in
Norfolk who was going to pick them up that afternoon when
Richard got back from Neligh.
   Buhl-Jorgensen testified regarding her observations of the
motel room. She stated that it had two beds, one bathroom,
and a small refrigerator with “an opened gallon of milk, four
to five slices of cheese, a can of peaches, two small cans of
Vienna sausages, and some pop.” There were extra “com-
forter type blankets” on the floor next to the beds. She did
not observe any alcohol or alcohol containers in the room,
but she did locate two prescription medication bottles sit-
ting on a table. Buhl-Jorgensen read the labels and noted that
both medications, Valium and oxycodone, were prescribed to
Susan. The Valium prescription was filled on April 24, 2014,
for 60 pills, but there was only 1 pill left in the bottle. The
oxycodone prescription was filled on April 23 for 150 pills,
and that bottle was empty. Based on this information, Buhl-
Jorgensen believed that there were too many pills missing
from the bottles and that the prescriptions were not being
followed as prescribed, although she acknowledged at the
   Decisions of the Nebraska Court of Appeals
980	22 NEBRASKA APPELLATE REPORTS



hearing that she did not know what happened to the “miss-
ing” pills. Buhl-Jorgensen and Officer Predmore felt that
the children were in an unsafe, unstable situation; they were
removed from the motel and placed temporarily with Susan’s
sister, Sheryl.
   Richard and Susan both testified at the hearing regarding
the events that occurred on May 7, 2014. They left Albion that
day at approximately 7 a.m. to walk to Susan’s court appear-
ance in the Antelope County Courthouse in Neligh. Before
leaving, they ate continental breakfast with the children at the
motel and then walked Trenton and Emily to school. Susan
testified that it was important for her to appear in court, as
she was scheduled to begin serving a 45-day jail sentence
on a 4-year-old assault conviction, and that there would be a
warrant issued for her arrest if she failed to appear. Richard
accompanied Susan to court in order to retrieve her bond
money, which was needed to help support the family. Richard
and Susan agreed that it was more important for Richard to
obtain the bond money than it was for Jasmine and Ashlee to
go to school that day.
   The Antelope County Courthouse is located in Neligh, which
is approximately 26 miles from Albion. Richard and Susan had
to walk, because although they had a vehicle, neither had a
valid driver’s license. Susan testified that she had recently
been arrested for driving under suspension, so she did not want
to risk getting arrested again for driving. They were not plan-
ning on walking the whole way, but instead hoped to find a
ride along the way. They walked approximately 7 miles before
a farmer agreed to take them the rest of the way to Neligh.
Richard obtained the bond money and arrived back in Albion
at approximately 3:30 p.m.
   The evidence at the hearing established that Jasmine was
less than a month away from her 13th birthday at the time
of this incident. She had watched Bella previously and knew
how to take care of her. Buhl-Jorgensen testified that some
13-year-old children are not capable of supervising younger
children, but acknowledged that “plenty of them are.” Susan
testified that Jasmine was “a responsible young lady” and
that she and Richard felt “[v]ery confident” leaving Jasmine
        Decisions   of the Nebraska Court of Appeals
	              IN RE INTEREST OF TRENTON W. ET AL.	981
	                      Cite as 22 Neb. Ct. App. 976

and Ashlee to care for Bella. Richard and Susan made sure
there was sufficient food for lunch in the refrigerator, as well
as milk for Bella. Both girls had access to a telephone in the
room and knew to call the 911 emergency dispatch service if
there were an emergency. In addition, the children were told
that Richard’s boss, whom they had met, would be available at
the front desk if they needed anything, or that they could call
Richard’s cell phone. Richard testified that he called the motel
room every 30 to 40 minutes to check on them and make sure
everything was “okay.”
   Susan’s sister, Sheryl, testified regarding Richard’s and
Susan’s abuse of alcohol and prescription drugs while they
were living with her. She described one occasion during the
first week in May when she came home from work to find
Richard and Susan drinking alcohol while all of the children
were home. She found an empty 24-pack of beer and an empty
12-pack of beer by the trash, and empty beer cans were scat-
tered all over the living room.
   Sheryl further testified that she had concerns about Richard’s
and Susan’s abusing prescription drugs. She observed Susan in
an “altered state of mind” or exhibiting strange behavior on a
daily basis. On one occasion, she and Susan took the children
to the park, but Susan was “out of it” and spent the entire time
“staring at the sky.” About a week before they were asked to
leave, Sheryl observed Susan give Richard four of her prescrip-
tion oxycodone pills and then saw Richard immediately ingest
at least one of them.
   Both Richard and Susan denied having abused prescrip-
tion drugs or alcohol since moving to Nebraska. Regarding
the “missing” pills, Susan testified that she had transferred
them to a single container, along with her other prescription
medications, so that they would be easier to transport and
she would have them while serving her jail sentence. Susan
further testified that she never took more medication than she
was prescribed and that she never gave any of her medication
to Richard.
   In addition to the above evidence, the State presented evi-
dence concerning Jasmine’s school attendance, a video Susan
recorded of Jasmine, testimony that the children had lice, and
   Decisions of the Nebraska Court of Appeals
982	22 NEBRASKA APPELLATE REPORTS



testimony that Richard and Susan inquired about purchas-
ing drugs from Sheryl’s former boyfriend. Richard objected
to the evidence on the basis of relevance and due process,
arguing that there were no allegations in the petition con-
cerning those issues and that he had not received notice the
State was seeking adjudication on those bases. The objections
were overruled.
   Following the hearing, the juvenile court issued a writ-
ten order adjudicating the children as within the meaning of
§ 43-247(3)(a). Richard timely appeals, and Susan attempts to
cross-appeal.

                  ASSIGNMENTS OF ERROR
   On appeal, Richard assigns that the juvenile court erred in
(1) overruling his objections to the admission of certain evi-
dence concerning issues not raised in the petition for adjudica-
tion and (2) finding sufficient evidence to support adjudication
when the State failed to prove that the allegations posed a
definite risk of future harm to the minor children.
   In her attempted cross-appeal, Susan, as appellee, assigned
that the juvenile court erred in finding sufficient evidence to
support the adjudications. Because Susan filed a notice of
appeal after Richard’s appeals were perfected, Susan is con-
sidered an appellee. See Neb. Ct. R. App. P. § 2-101(C) (rev.
2014). As an appellee attempting to file a cross-appeal, Susan
was required to follow the procedures outlined in the Supreme
Court rules, which she failed to do. See Neb. Ct. R. App. P.
§ 2-109(D)(4) (rev. 2014). Therefore, we will not consider
Susan’s assigned error except as in support of the arguments
raised by Richard.

                  STANDARD OF REVIEW
   [1,2] An appellate court reviews juvenile cases de novo on
the record and reaches its conclusions independently of the
juvenile court’s findings. In re Interest of Chloe P., 21 Neb.
App. 456, 840 N.W.2d 549 (2013). The determination of
whether the procedures afforded an individual comport with
due process is a question of law. Id.
         Decisions  of the Nebraska Court of Appeals
	              IN RE INTEREST OF TRENTON W. ET AL.	983
	                      Cite as 22 Neb. Ct. App. 976

                           ANALYSIS
Admissibility of Evidence.
   Richard first assigns that the district court erred in overrul-
ing his objections to the admissibility of evidence related to
the children’s school attendance, a video Susan recorded of
Jasmine, testimony that the children had lice, and testimony
that Richard and Susan inquired about purchasing drugs from
Sheryl’s former boyfriend. Richard argues that neither the
petition for adjudication nor the affidavit accompanying the
motion for temporary custody contained any allegations con-
cerning those matters and that therefore, he was not provided
notice that the State was seeking to adjudicate the children on
those bases. We agree.
   [3-6] The factual allegations of a petition seeking to adjudi-
cate a child must give a parent notice of the bases for seeking
to prove that the child is within the meaning of § 43-247(3)(a).
In re Interest of Taeven Z., 19 Neb. Ct. App. 831, 812 N.W.2d
313 (2012). In the context of both adjudication and termina-
tion hearings, procedural due process includes notice to the
person whose right is affected by the proceeding; reasonable
opportunity to confront and cross-examine adverse witnesses
and present evidence on the charge or accusation; representa-
tion by counsel, when such representation is required by the
Constitution or statutes; and a hearing before an impartial
decisionmaker. In re Interest of Christian L., 18 Neb. Ct. App. 276,
780 N.W.2d 39 (2010). Adjudication is a crucial step in pro-
ceedings possibly leading to the termination of parental rights.
Id. Parents have a fundamental liberty interest at stake, and
the State cannot adjudicate a child except by procedures which
meet the requisites of the Due Process Clause. In re Interest of
Christian L., supra.
   In In re Interest of Taeven Z., supra, we analyzed the
pleading requirements of a juvenile petition and determined
that due process requirements apply to petitions filed under
§ 43-247(3). We determined that pursuant to Neb. Rev. Stat.
§ 43-274(1) (Reissue 2008), in effect at the time In re Interest
of Taeven Z., supra, was decided and at the time the present
petition was filed, required that a § 43-247(3) petition “‘set[]
   Decisions of the Nebraska Court of Appeals
984	22 NEBRASKA APPELLATE REPORTS



forth the facts verified by affidavit.’” 19 Neb. Ct. App. at 837,
812 N.W.2d at 319. (This requirement is now codified at Neb.
Rev. Stat. § 43-261 (Cum. Supp. 2014).)
   Here, the petitions did not contain any specific factual alle-
gations to give Richard notice of the bases upon which the
State was seeking adjudication. Rather, it merely alleged, in
the language of the statute, that Richard and Susan neglected
or refused to provide proper or necessary subsistence, educa-
tion, or other care necessary for the health, morals, or well-
being of the children; that the children were in a situation
dangerous to life or limb or injurious to their health and mor-
als; and that the children lacked proper parental care by rea-
son of the fault or habits of Richard and Susan. We find that
the petitions were insufficient to meet the notice requirement
set forth in In re Interest of Taeven Z., supra, and therefore,
Richard’s objections on the basis of lack of notice should have
been sustained.
   [7] We note that on the same day the petitions were filed, the
State also filed motions for temporary custody and a support-
ing affidavit. Contained within that affidavit are specific facts
relating to the incident when Jasmine, Ashlee, and Bella were
left at the motel room without adult supervision, a concern
that their parents were abusing prescription drugs and alcohol,
and the parents’ involvement with Child Protective Services
in Tennessee. We do not view the facts contained within this
affidavit as being a substitute for the requirements of § 43-274
that the “petition . . . set[] forth the facts verified by affidavit.”
Absent a statutory indication to the contrary, we give words
in a statute their ordinary meaning. In re Interest of Erick M.,
284 Neb. 340, 820 N.W.2d 639 (2012). The plain language
of § 43-274 indicates that a petition is to set forth the facts.
The affidavit simply verifies the facts set forth in the peti-
tion. Accordingly, we look solely to the petitions to determine
whether Richard was given proper notice.
   Although the petitions were factually insufficient to pro-
vide notice of any basis upon which the State was seek-
ing adjudication, Richard does not contest the sufficiency of
notice with respect to evidence that the children had been
left unsupervised at the motel and evidence regarding his
        Decisions   of the Nebraska Court of Appeals
	              IN RE INTEREST OF TRENTON W. ET AL.	985
	                      Cite as 22 Neb. Ct. App. 976

alleged prescription drug and alcohol abuse. In fact, Richard
conceded at the adjudication hearing that he had been put on
notice of those allegations through the affidavit attached to the
motion for temporary custody. Accordingly, we find that the
evidence related to those allegations was properly considered
by the juvenile court in determining whether to adjudicate the
minor children, but the remaining evidence, to which Richard
objected on the basis of lack of notice, was not properly
admitted and should not have been considered. Therefore, we
will not consider it when analyzing Richard’s next assignment
of error regarding the sufficiency of the evidence to support
the adjudications.

Sufficiency of Evidence.
   Richard next assigns that the juvenile court erred in finding
sufficient evidence to support adjudication, because the State
failed to prove that his alleged prescription drug and alcohol
abuse or leaving the children unattended at the motel posed a
definite risk of future harm to the children. We agree that the
State failed to prove that the children faced a definite risk of
future harm without intervention by the juvenile court based
upon the alleged actions of Richard.
   [8,9] At the adjudication stage, in order for a juvenile court
to assume jurisdiction of a minor child under § 43-247(3)(a),
the State must prove the allegations of the petition by a pre-
ponderance of the evidence, and the court’s only concern is
whether the conditions in which the juvenile presently finds
himself or herself fit within the asserted subsections of
§ 43-247. In re Interest of Taeven Z., 19 Neb. Ct. App. 831, 812
N.W.2d 313 (2012). While the State need not prove that the
juvenile has actually suffered physical harm, at a minimum,
the State must establish that without intervention, there is a
definite risk of future harm. Id.
   The State presented evidence that Richard and Susan left
Jasmine, Ashlee, and Bella in a motel room for several hours
without adult supervision while they walked to Neligh for
Susan’s court appearance. Richard and Susan ensured that the
children ate breakfast before they left and that there was suffi-
cient food for lunch and snacks. Jasmine was less than a month
   Decisions of the Nebraska Court of Appeals
986	22 NEBRASKA APPELLATE REPORTS



away from her 13th birthday at the time, and Susan testified
that Jasmine was responsible and capable of caring for Bella.
There was a telephone in the room, and both Jasmine and
Ashlee knew how to dial 911 in the case of an emergency. In
addition, the children knew that they could call Richard’s cell
phone or contact Richard’s boss at the front desk if they needed
anything. Buhl-Jorgensen acknowledged at the hearing that
“plenty” 13-year-old children are capable of providing supervi-
sion for younger children. Based on this evidence, we cannot
say that there was a definite risk of future harm to the minor
children or that they were neglected, in a situation dangerous
to life or limb, or lacked proper parental care under the circum-
stances. We therefore find that the court erred in adjudicating
the children on this ground.
   Regarding the use of alcohol and prescription drugs by
Richard, we find that there was no evidence the minor chil-
dren were affected by such behavior or that it placed the
children at risk of harm. The only evidence presented as to
Richard’s alleged alcohol abuse was Sheryl’s testimony that
he and Susan drank heavily on one occasion while the chil-
dren were present in the home. We reversed an adjudication
based upon similar evidence in In re Interest of Brianna B. &
Shelby B., 9 Neb. Ct. App. 529, 614 N.W.2d 790 (2000). There,
the evidence established a pattern of drinking by both parents
and, in particular, one night of heavy drinking after the chil-
dren went to bed. We found that although there was evidence
that the parents had consumed alcohol on occasions when
the children were present in the home, there was no evidence
that their alcohol use had any impact on the children or that
the children were placed in harm or lacked proper care as a
result. Id. Similarly, here, while there was evidence that the
children were in the home during Richard’s and Susan’s drink-
ing binge, there was no evidence that the children witnessed
the drinking or were affected by it in any way. Thus, we find
that Richard’s use of alcohol on this one occasion, although
excessive, is insufficient to support an adjudication due to the
lack of evidence that his alcohol use had any impact on the
children or that the children were placed in harm or lacked
proper care as a result.
        Decisions   of the Nebraska Court of Appeals
	              IN RE INTEREST OF TRENTON W. ET AL.	987
	                      Cite as 22 Neb. Ct. App. 976

   Regarding Richard’s alleged use of prescription medication,
the only evidence presented was Sheryl’s testimony that she
observed Susan give him four of her prescription oxycodone
pills and then saw Richard immediately ingest at least one
of them. Both Richard and Susan denied those allegations.
Assuming Sheryl’s testimony is true, we find that this isolated
incident, without any evidence of its effect on the children, is
insufficient to support adjudication. While taking an unpre-
scribed medication may be illegal, a parent’s illegal activ-
ity—without more—is not sufficient to adjudicate a child. In
re Interest of Taeven Z., 19 Neb. Ct. App. 831, 812 N.W.2d 313
(2012). Furthermore, the State failed to adduce any evidence
regarding whether Richard had a history of drug use, whether
the children were present when Richard ingested drugs, or
whether they were in any way affected by Richard’s action.
No evidence was presented that allowed a reasonable infer-
ence that Richard’s alleged abuse of prescription drugs placed
the children at risk for harm. See In re Interest of Carrdale
H., 18 Neb. Ct. App. 350, 781 N.W.2d 622 (2010) (reversing
adjudication based upon father’s possession of crack cocaine).
Because there is no evidentiary nexus between Richard’s con-
sumption of drugs and alcohol and any definite risk of future
harm to the minor children, the trial court erred in adjudicat-
ing on this ground.
   Despite our determination that the State failed to prove by
a preponderance of the evidence that the children were at defi-
nite risk of future harm due to Richard’s actions, Susan failed
to properly perfect an appeal and, therefore, the adjudications
still stand. See In re Interest of Devin W. et al., 270 Neb. 640,
707 N.W.2d 758 (2005).
   In In re Interest of Devin W. et al., supra, the State filed a
petition alleging that a minor lacked proper parental care by
reason of the fault or habits of his mother. The juvenile court
found him to be a child as defined under § 43-247(3). At the
time, the minor was residing with his mother and father. At a
later hearing, the court determined it would be in the child’s
best interests if he was removed from the physical custody
of his parents and placed in foster care. The father appealed
for the reason that there were no allegations that the child
   Decisions of the Nebraska Court of Appeals
988	22 NEBRASKA APPELLATE REPORTS



lacked proper parental care by reason of the conduct of the
father. On appeal, we reversed and remanded with directions
to dismiss the proceedings. On further review, the Nebraska
Supreme Court reversed our decision.
   [10] In reaching its conclusion, the Supreme Court deter-
mined that the adjudication based on allegations against the
mother was sufficient to extend jurisdiction over the father
based upon the language of § 43-247. This statute grants to the
juvenile court exclusive jurisdiction as to any juvenile defined
in § 43-247(3) and, under subsection (5), jurisdiction over the
parent, guardian, or custodian who has custody of such juve-
nile. Therefore, once a child is adjudicated under § 43-247,
both custodial parents are within the jurisdiction of the court,
even if the adjudication is based upon the acts of only one par-
ent. The court specifically disapproved of the concept that a
child is “adjudicated as to” one parent or the other because it
is the child, not the parent, that is adjudicated in order to pro-
tect the child’s rights. The court distinguished that the parents’
rights are determined in the dispositional phase of the case, not
the adjudication phase.
   Therefore, under the reasoning of In re Interest of Devin
W. et al., supra, the children in the present case remain adju-
dicated under § 43-247 based upon the acts of Susan. Our
decision here affects only the nature of the dispositional order
concerning the placement of the children and the rights of
the parties. Richard’s rights concerning the children and their
placement will be determined during that phase of the case.
                        CONCLUSION
   Upon our de novo review of the record, we find that the
State failed to adduce sufficient evidence to support the adju-
dications of the children based upon Richard’s actions, and we
therefore reverse the adjudications on that ground; however,
because Susan did not properly appeal, the trial court’s order
adjudicating the juveniles as children under § 43-247(3)(a)
remains. We remand for further proceedings.
	R eversed and remanded for
	                                 further proceedings.